Title: To James Madison from Albert Gallatin, 15 October 1801
From: Gallatin, Albert
To: Madison, James


SirCity of Washington 15th Octr. 1801
I have the honor to enclose a letter this moment received from Mr Latimer on the subject of Mr Hancock’s application in relation to part of the cargo of the prize vessel “Harmony” brought in Philadelphia by a French letter of marque.
By direction of the President, I had written to the Collector that without pretending to decide on the application of treaties to this specific case, he might admit to an entry such part of the cargo owned by Mr Hancock an american citizen as the captors were willing to restore, provided the British Consul made no objection to it.
From the tenor of that letter, considering what passed between Mr Thornton & Mr Latimer, I think he (Mr Latimer) would have been justifiable in suffering Mr Hancock’s property to be restored, as the Consul having in a verbal manner consented to it provided it was not drawn into a precedent, this mode was the most eligible for ourselves, because the question not having been critically examined, it was best that the restoration should take place in that informal way, without a positive admission on our part that the consent of the British Consul was essentially necessary.
It appears by Mr Latimer’s letter that Mr Thornton intended writing to you & the nature of his letter may assist in forming a decision on the most correct mode of proceeding.
If the President should be of opinion that the case ought to be decided upon such principles as will hereafter be adopted in similar cases, it will undoubtedly require some deliberation: but, to adopt that course will eventually deprive Mr Hancock in this case of any hope of restoration, as the vessel will probably have sailed, before a determination shall have been taken & the result transmitted.
Should it appear most eligible, on that account, to give an immediate decision, without making it a precedent for future cases, I may write to Mr Latimer that considering his conversation with Mr Thornton as sufficient evidence that this gentleman has no objection to a restoration in this case, he may admit the property to an entry. I have the honor to be with great respect Sir Your most obt. Servt.
Albert Gallatin
 

   RC (DLC: Gallatin Papers). Enclosure not found.


   Gallatin had written to Philadelphia port collector George Latimer on 7 Oct. regarding the disposition of Hancock’s property (Gallatin to Jefferson, 8 Oct. 1801, reproduced in Papers of Gallatin [microfilm ed.], reel 5).


   See Edward Thornton to JM, 12 Oct. 1801.


   Jefferson had stated his concern that the handling of this case would establish a precedent for future cases of the type and consequently much care would have to be taken with it. He preferred to see it handled as a private matter if the British consul had no objection; should he object, then Jefferson would prefer that the courts decide the matter. Gallatin’s prediction about the cost of the delay to Hancock proved to be accurate (Jefferson to Gallatin, 9 Oct. 1801, ibid., reel 5; Gallatin to JM, 24 Oct. 1801, and n.).


   Gallatin wrote to Latimer on 15 Oct. that Jefferson had instructed him to allow Hancock’s portion of the cargo to be landed and delivered as American property (reproduced in Papers of Gallatin [microfilm ed.], reel 5).

